Citation Nr: 1210809	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  06-06 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for an acquired psychiatric disorder, to include a posttraumatic stress disorder (PTSD), has been received. 

2.  Whether new and material evidence to reopen a claim for service connection for residuals of a back injury has been received. 

3.  Whether new and material evidence to reopen a claim for service connection for residuals of a right leg injury has been received. 

4.  Entitlement to service connection for residuals of a neck injury. 

5.  Entitlement to service connection for a deviated nasal septum. 

6.  Entitlement to service connection for a sinus disorder. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to May 1973. 

This appeal to the Board of Veterans Appeals  (Board) arises from a January 2005 rating action that denied service connection for an acquired psychiatric disorder, to include PTSD; residuals of back, neck, and right leg injuries; a deviated nasal septum; and a sinus disorder.  

In August 2007, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO. 

In March 2008, and January 2010, the Board remanded this case for additional development.  





FINDINGS OF FACT

1.  In an unappealed decision, dated in February 2003, the RO denied the Veteran's claims for service connection for an acquired psychiatric disorder, a back injury, and a right leg injury.

2.  The evidence received since the RO's February 2003 decision, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claims for service connection for an acquired psychiatric disorder, to include PTSD, residuals of a back injury, and residuals of a right leg injury.  

3.  The Veteran does not have PTSD, an acquired psychiatric disorder (other than PTSD), residuals of a right leg injury, residuals of a neck injury, a deviated nasal septum, or a sinus disorder, as a result of his service.  

4.  The Veteran's spina bifida occulta was not aggravated by active duty. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's February 2003 decision denying the Veteran's claims for service connection for an acquired psychiatric disorder, to include PTSD, residuals of a back injury, and residuals of a right leg injury; the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  PTSD was not incurred or aggravated during the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011). 

3.  An acquired psychiatric disorder (other than PTSD), residuals of a back injury, residuals of a right leg injury, residuals of a neck injury, a deviated nasal septum, and a sinus disorder, were not incurred or aggravated during the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

4.  Spina bifida occulta was not aggravated by the Veteran's service.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2011); VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In June 1973, the RO denied claims for service connection for a right leg disability, and a back injury.  In January 1974, the RO denied claims for service connection for a lower back condition, to include spina bifida, a right ankle disability, and anxiety neurosis.  In June 1986, the RO denied claims for service connection for residuals of a fractured right leg, and a back injury.  In February 2003, the RO denied claims for service connection for a spinal cord condition, a back injury, a history of a right leg fracture with sciatic neuritis, a right ankle injury, and "anxiety neurosis, now rated as PTSD."  In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c).  

In August 2004, the Veteran filed to reopen the claims, and in January 2005, the RO denied the claims, which it characterized as claims for a right leg condition, a back injury, depression, and PTSD.  The Veteran has appealed.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The most recent and final denial of these claims was in February 2003.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).    

Except for the claim for residuals of a back injury, the January 2005 RO decision appears to have denied the claims on the merits.  Subsequently dated supplemental statements of the case indicate that the claims were not reopened.  Regardless of the determination reached by the RO, the Board must find that new and material evidence has been presented in order to establish its jurisdiction.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  
 
Personality disorders are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2011); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).  The Board stresses that as used herein, the term "acquired psychiatric disorder" is not intended to include a personality disorder. 

A.  PTSD

The evidence of record at the time of the RO's February 2003 decision included the Veteran's service treatment reports, which did not show treatment for, complaints of, or diagnoses of, an acquired psychiatric disorder, to include PTSD.  A September 1972 dental record indicated two missing molars, and no chipped teeth.  The Veteran's separation examination report, dated in April 1973, showed that his psychiatric condition was clinically evaluated as normal.  In an associated "report of medical history," the Veteran indicated that he had a history of a wide variety of symptoms, to include "depression or excessive worry," "nervous trouble of any sort," and possibly "frequent trouble sleeping."   

The Veteran's personnel records showed the following: his military occupation specialty (MOS) was motor transportation.  He received two non-judicial punishments, (Article 15s) for being absent without leave (AWOL); there were three periods of AWOL; his discharge (DD Form 214) showed that he had 32 days lost under Title 10 USC, Section 972.  Another report (DA Form 19-32) showed that in April 1973, he had attempted to flee from apprehension and struck an MP (military policeman).  He was given a hardship discharge.  

As for the post-service medical evidence, it consisted of VA reports, dated between 1973 and 2002.  This evidence included a November 1973 VA examination report which showed that the diagnoses included anxiety neurosis.  VA progress notes, dated beginning in 2001, showed that the Veteran reported a childhood history of sexual and physical abuse, as well as in-service physical abuse; his diagnoses included dysthymia and PTSD.  A September 2002 VA PTSD examination report showed that the Veteran asserted that he had been exposed to "traumatic events" during service which were not further detailed.  The report contained an Axis I diagnosis of PTSD. A September 2002 VA dental examination  noted caries, periodonitis, and normal dentition for a 48 year-old.  

In a statement (VA Form 21-4138), dated in September 2002, the Veteran alleged, "I was tortured in the USA at Fort Polk basic training P.O.W. (prisoner of war camp) by drill sgts (sergeants).  In another letter received at about that same time, he asserted that he had been abused physically and mentally during a POW simulator course.  He claimed that he was verbally abused, forced to play catch with a telephone pole (between two lines of six men), forced to run with a cast on, and that he was hit in the face with an over-sized helmet on during pugil stick training which caused a bloody nose and chipped teeth.  He further asserted that he saw another soldier get beaten, and possibly stabbed, at a Pizza Hut at Fort Riley, and that he saw "race riots."  

At the time of the RO's February 2003 decision, there was no objective evidence to confirm a claimed stressor.  

The evidence received since the RO's February 2003 decision includes VA and non-VA medical reports, dated between 1973 and 2011.  Overall, this evidence shows treatment for psychiatric symptoms in 1992 and 1997, and beginning in 2001, with a reported history of "severe sexual and physical abuse up to the age of 16," and diagnoses that include major depressive disorder, and PTSD.  This evidence includes statements from a VA physician, T.B., M.D., dated in November 2003 and September 2004, in which he states that the Veteran has PTSD related to a "severe beating" during service, and depression due to "severe injuries" incurred in basic training.  A statement from a VA social worker, M.B., dated in November 2003, shows that she asserts that the Veteran has PTSD "from the treatment he received in basic training and beating from interracial conflicts."  

This evidence, that was not of record at the time of the February 2003 RO decision, is not cumulative; thus it is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  In this case, the Veteran's post-service treatment reports include two statements from VA personnel which contain competent nexus evidence.  See e.g., Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (holding that an appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance).  This evidence was not of record in February 2003.  The claims for an acquired psychiatric disorder (other than PTSD), and PTSD, are therefore reopened.  

B.  Residuals of Back Injury / Residuals Right Leg Injury

The evidence of record at the time of the RO's February 2003 decision included the Veteran's service treatment reports.  An entrance examination report, dated in August 1972, showed that his spine and lower extremities were clinically evaluated as normal.  In an associated "report of medical history," the Veteran reported a history of a fractured right leg at age 7, which had been casted, and was "N.S." (not symptomatic).  Service treatment reports did not show treatment for, complaints of, or diagnoses of, a back or right leg disorder.  The Veteran's separation examination report, dated in April 1973, showed that his spine and lower extremities were clinically evaluated as normal.  In an associated "report of medical history," signed by the Veteran, he indicated that he had a history of a wide variety of symptoms, to include " recurrent back pain" and "foot trouble"; he denied having had "arthritis, rheumatism, or bursitis," "bone, joint or other deformity," lameness, or a "'trick' or locked knee."   He stated, "To the best of my knowledge I am in good health."  

As for the post-service medical evidence, it consisted of VA reports, dated between 1973 and 2002.  This evidence included a VA examination report, dated in November 1973, which showed that the Veteran reported that during service another soldier had landed on top of his ankle, and that he had been casted for about two months.  He further claimed that a tailgate had stuck his back during service in Germany, and that he had been treated with bed rest and rub-downs.  The diagnoses noted a history of fractured right ankle "now healed with no discernable residuals found on physical examination, said to be periodically symptomatic," and history of traumatic injury lumbar spine with mildly positive Faber's sign and only residual found on physical examination, said to be periodically severely symptomatic."   

A VA neuropsychiatric examination report, also dated in November 1973, contained diagnoses that included neuritis, sciatic, right.  

A VA hospital report, covering treatment provided in March 1986, showed that the Veteran's diagnoses included chronic low back pain secondary to previous radiculopathy, secondary to trauma.  

A VA X-ray report for the lumbar spine, dated in August 2001, noted no fractures or dislocations or destructive processes, mild spondylosis at all levels, and mild degenerative disc disease at T12-L1 and L5-S1.  

A VA bones examination report, dated in April 2002, contained diagnoses that included DJD (degenerative joint disease) of the lumbar spine, DJD of the knees, and obesity.

A VA bones examination report, dated in November 2002, showed that the Veteran reported that he had sustained "numerous" back injuries during service, to include a chip fracture of his lower vertebrae.  The contained diagnoses noting a small disc protrusion at L5-S1 with moderate DJD (degenerative joint disease) and anterior osteophytes in the lumbar bodies, and a narrowing of the L5-S1 disc space.  The examiner stated that it was at least as likely as not that the Veteran's "pain and suffering" was related to his injuries that he incurred during his tour of duty.

A VA joints examination report, dated in November 2002, was written by the same examiner who performed the November 2002 VA bones examination.  It contained diagnoses noting chronic bilateral knee pain.  The examiner stated that it was at least as likely as not that the Veteran's "pain and suffering" was related to his injuries that he incurred during his tour of duty.

At the time of the RO's February 2003 decision, the Veteran was not shown to have incurred a back or right lower extremity injury during service.  

The evidence received since the RO's February 2003 decision includes service treatment reports, and VA and non-VA medical reports, dated between 1973 and 2011.  The Veteran's service treatment reports include private treatment reports which pertain to the Veteran's mother's medical condition, apparently in association with his application for a hardship discharge.  An April 1973 "report of medical history" shows that the Veteran reported having a wide variety of symptoms, to include recurrent back pain, and a "'trick' or locked knee."  

A statement from a VA physician, J.M., M.D., dated in June 2004, shows that he states that the Veteran has spina bifida occulta, and that, "any traumatic injury received would exacerbate the underlying condition and might not fully manifest itself until years after the injury initially occurred, as many patients with small defects do not decompensate until after injury."  

As "addendum" the previously discussed November 2002 VA examination reports, dated in September 2004, shows that it was stated that the Veteran has been having ongoing lumbar spine problems, bilateral knee problems, and right ankle problems, and that his lumbar spine, bilateral knee, and right ankle symptoms "are more likely than not related to his initial injuries." 

This evidence, that was not of record at the time of the February 2003 RO decision, is not cumulative; thus it is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  In this case, the September 2004 addendum contains competent nexus evidence.  Shade.  This evidence was not of record in February 2003.  The claims for residuals of a back injury, and residuals of a right leg injury, are therefore reopened.  





II. Service Connection

As a preliminary matter, the Board finds that the Veteran is not a credible historian.  As previously discussed, the Veteran's personnel files show that he went AWOL three times, and that on one occasion he struck a military policemen while attempting to flee arrest.  The Veteran is shown to have claimed to have served in both Germany, and Vietnam, to have participated in combat, and to have been tortured as a POW.  See e.g., May 1973 VA Form 21-526e (Germany); November 1973 VA examination report ("Germany, Italy and Austria"); September 1995 VA report (VAF 10-1000a) (Vietnam); January 2003 VA progress note (Vietnam/POW/combat); August 2007 VA progress note (Germany); August 2007 hearing transcript ("As far as I got overseas was in Germany.").  However, the Veteran's discharge (DD Form 214) and personnel file (DA Form 20) do not show participation in combat, or that he was ever a POW.  In fact they do not show that he ever served in Germany, or Vietnam (the Veteran's DD Form 214 shows that he had no foreign or sea service; his DA 20 does not show service outside of the continental United States).  A February 2002 VA neurological report notes, "Pt [patient] is a very difficult historian who has given a divergent history of symptoms over the past two days."  The Veteran is also shown to have provided an inconsistent history of claimed stressors.  In this regard, in September 2002, he claimed that he had been "tortured" in "POW camp" by drill sergeants during basic training.  He repeated similar assertions during his August 2007 hearing.  However, during psychiatric treatment in October 1992, for the first and only time, he asserted that during service he had witnessed four Green Berets attacking someone in a shower, "that he went in and broke the back of one of the Green Berets," and that the Army had "quietly dismissed him."  No other inservice stressors were reported.  He also indicated that he had been stationed in Europe.  See October 1992 report from Lake Shore Medical Clinic.  During psychiatric treatment in August 2007, for the first and only time, he claimed that during service he was beaten by six other men "causing hospitalization," and that he witnessed another soldier being killed after he was crushed under a tank.  No other inservice stressors were reported.  See August 2007 VA progress note.  Although the Veteran has claimed that during service he was hospitalized after being beaten by six men, that his right leg was casted after he fractured his ankle, and that he sustained a back injury during service, his service treatment reports do not show that he received the claimed treatment.  In summary, the Veteran's claimed service history, to include his claimed stressors, is shown to be inconsistent, uncorroborated and contradicted by the service treatment reports and post-service medical records.  When this is considered together with his demonstrated service and post-service history, the Board finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  In reaching this decision, the Board has considered that the Veteran has submitted two photographs of a man standing in front of a house who has a cast on his right leg.  The Board has also considered two lay statements, received between 2003 and 2004, in which the authors assert that the Veteran beaten, bound up with ropes during training, and/or that he sustained back and leg injuries during service.  However, the photographs are undated, and they, as well as the lay statements, are unaccompanied by other indicia of reliability, and are so inconsistent with the Veteran's service treatment records, that they do not warrant the conclusion that the Veteran is credible.  

For all claims, the Board notes that the claims files include decisions of the Social Security Administration (SSA), which show that the Veteran's claim for disability benefits was denied in July 1992, and then apparently approved later that year.  Several decisions dated thereafter show he was determined to have a continuing disability.  His primary diagnoses noted primary depression, anxiety-related disorders, and "osteoarthritis and allied disorders."  His secondary diagnoses noted depression, PTSD, asthma, status post back injury, back pain, and osteoarthritis.  

A.  PTSD

The Veteran asserts that he has PTSD due to his service.  He has asserted that he was verbally and physically abused by drill instructors, that he was beaten by his sergeants and by other soldiers, that he was bound in an uncomfortable position, that he sustained injuries to his nose and teeth when he was struck in the face during pugil stick training, and that he was forced to participate in tossing a telephone poll back and forth between two lines of six men. 

The evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, the Veteran does not argue, and the evidence, including a review of the information contained in the Veteran's personnel file (DA Form 20) and his discharge (DD Form 214), does not show, that he participated in combat.  In addition, the claimed stressors are not related to combat.  

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997). 

In addition to the previously noted law, 38 C.F.R. § 3.304(f)(3)  provides: 

If a post-traumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  

38 C.F.R. § 3.304(f)(3) . 

During the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  Among other things, in some cases, the new regulation significantly changes the criteria for determining whether or not a claimed stressor is considered to have been verified.  However, as discussed supra, the Veteran is not shown to have participated in combat, or to have served in a war zone; his relevant stressors are alleged to have occurred in the United States, and the changes are not applicable to his claim. 

The Veteran has not asserted that he ever filed a written complaint or police report, or that any other written records exist of his alleged stressors.  It therefore appears that corroboration is not feasible, and that the claimed stressors cannot be documented.  Therefore, referral to the U.S. Army and Joint Services Records Research Center (JSRRC) is not warranted.  See M21-1MR, Part IV.ii.1.D.15.a. 

The Veteran's service treatment reports show that in September 1972, he was treated for bruised ribs and a sore throat.  There was no diagnosis.  About five days later, he was treated for a four-day history of sore throat, stomach symptoms and a lost voice.  In December 1972, he was treated for complaints of a rash, malaise and vertigo, and was noted to be "nervous" with this.  An undated mental status evaluation shows the following: the Veteran's behavior was normal, he was fully alert, and fully oriented, with a level mood and a clear thought process, normal thought content, and good memory; he was mentally responsible, able to distinguish right from wrong, able to adhere to the right, he had the mental capacity to understand and participate in Board proceedings, and he met retention standards.  The Veteran's separation examination report, dated in April 1973, showed that his psychiatric condition was clinically evaluated as normal.  In an associated "report of medical history," the Veteran indicated that he had a history of a wide variety of symptoms, to include "depression or excessive worry," "nervous trouble of any sort," and possibly "frequent trouble sleeping."   

As for the post-service medical evidence, it shows the Veteran was diagnosed with anxiety neurosis in 1973.  The next relevant medical evidence shows that in 1992, the Veteran began receiving psychiatric treatment, at which point he reported a childhood history of sexual and physical abuse.  Beginning in 2001, his diagnoses included PTSD.  

The Board finds that the claim must be denied.  The Board has determined that the Veteran is not a credible historian.  In addition, as previously stated, there are no official reports of an assault, nor do service or service medical records contain any notation of an assault.  In this regard, to the extent that he was noted to have bruised ribs on one occasion, in association with complaints of a sore throat, there were no subsequent complaints or findings, and this is insufficient to show the claimed beatings occurred.  In summary, the Board finds that the evidence is insufficient to show that any of the claimed stressors occurred.  As there is no verified stressor upon which a diagnosis of service-related PTSD may be based, the Board finds that the preponderance of the evidence is against the claim that the Veteran was personally assaulted during service, and that the claim for PTSD must be denied.  38 C.F.R. § 3.304(f).  

To the extent that medical examiners have concluded that the Veteran has PTSD due to his service, these reports suffer from a number of defects.  In any event, these reports are all based on the Veteran's allegations of stressors witnessed during service, and the Board has determined that he is not a credible historian, and that the evidence is insufficient to show that he was assaulted during service.  38 C.F.R. § 3.304(f); see also Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  The Board further points out that to the extent he has been diagnosed with PTSD, the Veteran has repeatedly stated that he has a childhood history of physical and sexual abuse.  See e.g., March 1997 report from J.F.C., M.D. (diagnosis of PTSD "related to years of childhood abuse").  

B.  Acquired Psychiatric Disorder (other than PTSD)

The Veteran's service treatment reports have previously been discussed; they do not show treatment for, or a diagnosis of, an acquired psychiatric disorder.  

The medical post-service evidence is summarized as follows:

A VA examination report, dated in November 1973, contains a diagnosis of anxiety neurosis.  

The post-service medical evidence includes a VA hospital report, covering treatment provided between February and March of 1974, which shows that the Veteran reported that his car was struck from behind by a truck.  He complained of back pain.  It was noted that he had a "markedly psychological overlap to his problem"; this notation was not further explained.  There was no relevant diagnosis.  

A VA hospital report, dated in 1992, shows treatment for psychiatric symptoms for about 13 days.  The Veteran was noted to have no previous psychiatric treatment, but to have "long-standing characterological problems."  Several reports show that he reported a history of childhood abuse.  The Axis I diagnosis was adjustment disorder, adult.  

VA progress notes, dated beginning in 1992, show treatment for psychiatric symptoms with diagnoses that included dysthymia, an adjustment disorder, and major depression.  In October 1996, he reported that he had been in a MVA in July 1995, with a resulting head injury and poor memory.  See also February 1996 and February 1998 VA progress notes (same).  In August 2001, he complained of memory loss following a MVA in July 2001.  

Private treatment reports, dated between 1992 and 2001, show treatment for psychiatric symptoms with diagnoses that included major depression, major depressive disorder, dissociative disorder, alcohol abuse "now sporadic use," and explosive intermittent personality disorder, and personality disorder NOS (not otherwise specified).  

A September 2002 VA PTSD examination report showed that the Veteran asserted that he had been exposed to "traumatic events" during service which were not further detailed.  The report contained an Axis I diagnosis of PTSD.  

The Board has determined that the claim must be denied.  The Veteran was not treated for psychiatric symptoms during service, and his psychiatric condition was clinically evaluated as normal upon separation from service.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  In November 1973, he was diagnosed with anxiety neurosis.  The next relevant medical evidence is dated in 1992, which is about 19 years later, and which shows treatment for psychiatric symptoms.  At that time, the Veteran was noted to have no previous psychiatric treatment.  An October 1992 VA progress note shows that the Veteran reported a two-year history of symptoms.  To the extent that he has reported having memory difficulties, the Board notes that following service, he is shown to have been involved in at least three MVA's.  There is no competent and probative evidence to show that an acquired psychiatric disorder is related to the Veteran's service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 



C.  Residuals, Back Injury / Residuals, Right Leg Injury

The Veteran's service treatment reports have previously been discussed; they do not show treatment for, or a diagnosis of, a back disorder, or a right leg disorder.  

The post-service medical evidence includes a VA examination report, dated in November 1973, which shows that the Veteran reported that he was employed by a labor union and that his job involved cement.  He stated that during service another soldier had landed on top of his ankle, and that he had been casted for about two months.  He further claimed that a tailgate had stuck his back during service in Germany, and that he had been treated with bed rest and rub-downs.  The examiner noted that he had a normal walk and posture, and that he disrobed easily.  The examiner stated, "Watching him move about the examining room one would have a hard time to tell whether anything  was ever wrong with him.  He walks on his toes, heels, inside and outside of his feet, runs in place, hops on one foot or other with no particular difficulty.  He bends over to touch his toes and general[ly] performs all the functional maneuvers with no difficulty at all.  Range of motion in the spinal column is normal.  The musculature is symmetrical and of normal development."  The examiner stated that there were no significant findings of any kind.  The right ankle was noted to be "completely free of any discernable clinical problems."  An associated X-ray report for the lumbar spine noted spina bifida involving S1, with all segments of the lumbar spine visualized well and essentially negative.  An associated X-ray report for the right ankle joint was negative.  The diagnoses noted a history of fractured right ankle "now healed with no discernable residuals found on physical examination, said to be periodically symptomatic," and history of traumatic injury lumbar spine with mildly positive Faber's sign and only residual found on physical examination, said to be periodically severely symptomatic."   

A VA hospital report, covering treatment provided in December 1973, shows that the Veteran was treated for disorders that included acute sinusitis, with a reported three-day history of related symptoms.   

A VA hospital report, covering treatment provided between February and March of 1974, shows that the Veteran reported that his car was struck from behind by a truck.  He stated that he stuck his head on the roof of the car, and that his right side was very weak.  X-rays of the thoracic and lumbar spine were noted to be normal.  It was noted that he had a "markedly psychological overlap to his problem."  He underwent physical therapy for his back in March 1974.

A VA hospital report, covering treatment provided in March 1986, shows that the Veteran reported a five-year history of back pain.  His diagnoses included chronic low back pain secondary to previous radiculopathy, secondary to trauma.  

VA progress notes dated in 1986 show that the Veteran reported that he was a heavy equipment machine operator, and that he complained of a one-year history of right leg pain.  He was also noted to be obese and to have chronic low back pain.  

A private treatment report from Elmhurst Memorial Hospital (EMH), dated in August 1995, states that the Veteran sustained a herniated L3-4 disc at his place of employment in March 1995.  Associated private magnetic resonance imaging (MRI) reports, dated in March and August of 1995, note inter alia a herniated disc at L3-4, and degenerated T12-L1 and L5-S1 discs.  

A VA progress note, dated in September 1995, shows that the Veteran reported that he was in a MVA in August 1995.  VA reports dated in 1997 indicate use of a right knee brace.  In November 2000 and March 2001, he reported bilateral knee pain and right ankle pain due to a fall in September 2000 which caused a right ankle fracture and a right knee ligament tear.  He was noted to have a possible internal derangement of the right knee, and right patellofemoral syndrome.  He was noted to be obese.  He underwent physical therapy through May 2001.  A VA X-ray report for the lumbar spine, dated in August 2001, noted no fractures or dislocations or destructive processes, mild spondylosis at all levels, and mild degenerative disc disease at T12-L1 and L5-S1.  A September 2001 VA progress note shows he reported that his knees had been "scoped" (i.e., undergone arthroscopies) in the 1980s.  A VA MRI report, and a VA X-ray report, dated in October 2001, both for the lumbar spine, note a disc bulge at L3-4, and prominent disc narrowing at L5-S1.  

A private treatment report from J.W.O., M.D., dated in June 2001, shows that the Veteran reported that he had last worked in landscaping in September 2000.  He said that he fractured his ankle and right hip and pubic bones.  

A VA bones examination report, dated in November 2002, shows that the Veteran reported that he had sustained "numerous" back injuries during service, to include a chip fracture of his lower vertebrae.  The diagnoses note a small disc protrusion at L5-S1 with moderate DJD (degenerative joint disease) and anterior osteophytes in the lumbar bodies, and a narrowing of the L5-S1 disc space.  The examiner stated that it was at least as likely as not that the Veteran's "pain and suffering" was related to his injuries that he incurred during his tour of duty.

A VA joints examination report, dated in November 2002, was written by the same examiner who performed the November 2002 VA bones examination.  It contains diagnoses noting chronic bilateral knee pain.  The examiner stated that it was at least as likely as not that the Veteran's "pain and suffering" was related to his injuries that he incurred during his tour of duty.

The Board has determined that the claims must be denied.  The Veteran was not treated for spine or right leg symptoms during service, and his spine and lower extremities were clinically evaluated as normal upon separation from service.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  Following service, he has been involved in at least three MVA's (in 1974, 1995 and 2001).  The diagnosis in 1974, i.e., "traumatic spinal cord concussion," clearly indicates spinal trauma as a result of the 1974 MVA.  A February 2002 VA hospital report notes a history of a back injury as a result of the 2001 MVA.  In addition, the August 1995 EMH report shows that the Veteran sustained a herniated disc at his place of employment in March 1995.  The medical evidence indicates that he sustained a fractured right ankle and a torn right knee ligament from a fall in September 2000.  See e.g., VA progress notes, dated in January, February, March, and September of 2001.  There is no competent and probative evidence to show that a back disorder, or a right leg disorder, is related to the Veteran's service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 

With regard to spina bifida occulta, congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2011). 

Spina bifida occulta is a congenital condition, which is noncompensable under applicable law.  Firek v. Derwinski, 3 Vet. App. 145, 146 (1992); see also Godfrey v. Brown, 7 Vet. App. 398, 401 (1995); Blanchard v. Derwinski, 3 Vet. App. 300, 301 (1992).  

The VA General Counsel  in a precedent opinion indicated that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990). 

The Veteran's service medical records, include an entrance examination report, dated in August 1972, and a separation examination report, dated in April 1973, which both show that his spine was clinically evaluated as normal.  There is nothing in the service treatment reports to show that the Veteran was found to have spina bifida.  Following service, a November 1973 VA X-ray noted spina bifida involving S1.  This is about six months after service.  The next medical evidence of spina bifida is found in the June 2004 statement from Dr. J.M.  This is about 31 years after separation from service.  

The Board finds that service connection for spina bifida is not warranted.  Service connection may not be granted for congenital defects, such as spina bifida, on a direct basis, and the evidence is insufficient to show that the Veteran's spina bifida was subject to a superimposed disease or injury as the result of his active military service.  See VAOPGCPREC 82-90.  In this regard, the Veteran's service treatment reports do not show treatment for a back injury, nor was a back disorder noted upon separation from service.  In addition, there is no competent and probative opinion of record to show that the Veteran's spina bifida was subject to a superimposed disease or injury during service which aggravated this condition.  In this regard, the Board has considered Dr. J.M.'s statement to the effect that "any traumatic injury received would exacerbate the underlying condition and might not fully manifest itself until years after the injury initially occurred."  However, a preexisting injury or disease has not demonstrated "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  In this case, the Veteran's service treatment reports do not show treatment for a back injury.  Dr. J.M.'s statement is speculative in its terms, and it is not accompanied by a citation to clinical findings.  Kowalski; see also Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the evidence is insufficient to show that the Veteran's spina bifida was aggravated by a superimposed disease or injury during service, and service connection for spina bifida is not warranted.  

D.  Residuals, Neck Injury / Deviated Nasal Septum / Sinus Disorder

The Veteran's service treatment reports do not show any treatment for neck, nasal or sinus symptoms, with the exception of a February 1973 report which notes complaints of diarrhea, cough and nasal congestion.  The Veteran's separation examination report, dated in April 1973, which was signed by the Veteran, shows that his nose, sinuses, mouth and throat, and spine, were clinically evaluated as normal.  In an associated "report of medical history," the Veteran indicated that he had a wide variety of symptoms, to include "ear, nose or throat trouble," and shortness of breath; he denied having sinusitis.  In both the examination report and the report of medical history, the Veteran stated, "To the best of my knowledge I am in good health."  

As for the post-service medical evidence, it consists of VA reports, dated between 1973 and 2010.  This evidence includes a VA examination report, dated in November 1973, which shows that the Veteran's neck, nose, and sinuses, were noted to have no significant abnormality.

A VA hospital report, covering treatment between February and March of 1974, shows that the Veteran reported hitting his head on the roof of his car during a MVA.  X-rays of the cervical, thoracic, and lumbar spine, and the maxillary sinuses, were normal.  The diagnosis was traumatic spinal cord concussion.  

VA progress notes include an August 1995 report which notes a deviated septum.  An August 1996 computerized tomography (CT) report for the paranasal sinuses states that there was no evidence of acute sinusitis.  A May 2001 report notes a left NSD (nasal septal deviation).  An October 2001 MRI for the cervical spine contains an impression noting degenerative disc disease at C3-4 and C5-6, and a small disc protrusion at C4-5.  Progress notes dated in 2002 note cervical spine disease.   A June 2002 report notes a septal deviation to the right.  A May 2003 report notes sinusitis, and a nasal deviation to the left.  A September 2004 report notes a deviated nasal septum with related sinus infections.  An October 2004 report notes that a deviated septum was "still issue."  Reports dated in December 2004 and June 2005 state that a computerized tomography (CT) report indicates that there was no deviated septum.  An October 2005 report shows that the Veteran reported that he broke his nose during service with a possible fractured maxillary sinus, and that he has had sinus symptoms since that time.  A November 2007 report notes a history of chronic sinusitis secondary to a deviated septum from injuries sustained in the service.  

The Board finds that the claims must be denied.  The Veteran's service treatment reports do not show any treatment for neck, nasal, or sinus symptoms.  In this regard, to the extent that a February 1973 report notes complaints of diarrhea, cough and nasal congestion, there was no relevant diagnosis, and there are no subsequent inservice findings.  The Veteran's separation examination report, dated in April 1973, shows that his nose, sinuses, mouth and throat, and spine, were clinically evaluated as normal.  Therefore, a chronic condition is not shown during service.   See 38 C.F.R. § 3.303(b).  The Veteran was treated for sinusitis in December 1973, which was about seven months after service, with no subsequent treatment for sinusitis until about 1997.  The earliest medical evidence of a deviated septum is dated in August 1995.  Notwithstanding the 1973 VA hospital report, which notes spinal trauma, the earliest medical evidence of a cervical spine disorder is dated in 2001, which is about 27 years following separation from service.  The Veteran has been found not be to credible, and this lengthy period without treatment is therefore evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no competent evidence showing that the Veteran has residuals of a neck injury, a deviated nasal septum, or a sinus disorder, that were caused by his service, nor is there any competent evidence to show that the Veteran had arthritis of the cervical spine that was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  In this regard, a March 1997 report from a private physician, Dr. S.S.E., notes a history of an August 1995 MVA which  resulted in "a loss of consciousness, facial lacerations, a fractured nose, a fractured left zygoma, and subsequent neck pain."  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

E.  Conclusion

In reaching these decisions, the Board has considered a December 2004 report from  a private physician, J.B.D., M.D. This physician states that the Veteran has recurrent major depression "associated with and presumed precipitated by PTSD "sustained after severe and successive injuries while in the military (US Army) in 1972," as well as a history of a severe fracture of the right ankle in September 1972, a fractured nasal bone with septal deviations in October 1972, and a severe back injury involving being hit by a tailgate chain on his back and a fractured spine in November 1972.  The Board has also considered the opinions in the November 2002 VA examination reports, and the September 2004 addendum, as well as the November 2003 opinion of a VA social worker (M.B.).  Finally, the Board has considered an August 2007 statement from a VA physician which notes, "Nasal septum & fracture of nasal bones probably service related."  However, as previously discussed, the Veteran's service treatment reports do not show any of the claimed injuries, and the Veteran has been found not to be credible.  None of these opinions discuss the Veteran's post-service medical history, which includes three MVA's, as well as evidence indicating that he sustained back, right leg, and right ankle injuries at his post-service employment.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant post-service medical history).  To the extent that these opinions indicate inservice injuries, they are based on an inaccurate history, and they are afforded no probative value.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  See also November 2007 VA progress note (same).  
Finally, to the extent that the November 1973 VA examination report note a history of a fractured right ankle and spine trauma, this aspect of the report is clearly based on an inaccurate history and is without probative value.  Id.  Accordingly, this evidence is insufficiently probative to warrant a grant of any of the claims.  

With respect to the Veteran's own contentions, and the lay statements, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

With regard to the claim for an acquired psychiatric disorder, to include PTSD, unlike varicose veins under Barr, a dislocated shoulder under Jandreau, this claim is based on the contention that these disorders are related to service that ended many years ago, in 1973.  These assertions are not contentions capable of lay diagnosis.  See Espiritu; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

In this case, the service records, and the post-service medical records, indicate that the Veteran has been diagnosed with a variety of psychiatric disorders, as well as personality disorders.  The Board has determined that the Veteran is not a credible historian, and that none of the claimed inservice stressors are verified.  For all claims, lay persons do not have the requisite skill, knowledge, or training, to state whether any of the claimed disabilities were caused by service, Espiritu, and the Board has determined that the service and post-service medical evidence outweighs the Veteran's contentions, and the lay statements, to the effect that he has the claimed conditions that are related to his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 

In reaching these decisions, the Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  VCAA

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in August 2004, and in April and August of 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328   (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

To the extent that the RO has not considered the claims for an acquired psychiatric disorder, to include PTSD, residuals of a back injury, and residuals of a right leg injury on the merits, the RO has provided the Veteran with the relevant criteria for service connection.  See e.g., August 2004 and August 2008 VCAA notices; Supplemental Statement of the Case, dated in October 2008.  

In addition, the Veteran's oral and written testimony, and the submissions of his representative, clearly indicate knowledge of the criteria for service connection.  See e.g., August 2007 hearing transcript; informal hearing presentation, dated in September 2009.  As such, the Board finds that there have been no notice errors that have resulted in any prejudice to the appellant or affected the essential fairness of the adjudication.  A review of the claims files clearly indicates that Veteran knows what is required in this case.  The Veteran has had these claims denied on previous occasions, and over the many years that his current claim has been on appeal, he has clearly indicated that he knows what is required to prevail.  The Board therefore concludes that decisions on the merits at this time do not prejudice the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records, and SSA records.  

In January 2010, the Board remanded these claims.  The Board directed that an attempt be made to obtain any outstanding service treatment reports from the military medical facilities at Fort Polk, Louisiana, Fort Riley, Kansas, and a field dispensary in "Grdfweir," West Germany (at which the Veteran claimed that he served with Company B, First Brigade, "S+T BOE").  The Board also directed that an attempt should be made to obtain copies of the complete records of all treatment and evaluation of the at the Hines VAMC from September 2008 to the present time.  In January 2010, the National Personnel Records Center (NPRC) submitted additional service treatment records.  In October 2011, additional medical records were received from the Hines VAMC, dated between 2008 and 2011.  Given the foregoing, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

To the extent that the Veteran has not been afforded examinations, and etiological opinions have not been obtained, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

In this case, the Veteran's service treatment reports do not show treatment for the claimed disorders.  Therefore, the second criteria are not met.  In addition, the Board has determined that the Veteran is not a credible historian, and there is no competent and probative evidence of record to show that there is a nexus between any of the claimed disabilities and the Veteran's service.  Therefore, the third criteria are not met.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   


ORDER

The appeal is denied.


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


